Case 4:17-cv-00793-ALM-CAN Document 155 Filed 08/28/20 Page 1 of 2 PageID #: 1095




                             United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

   CRAIG CUNNINGHAM                                §
                                                   §   Civil Action No. 4:17-CV-793
   v.                                              §   (Judge Mazzant/Judge Nowak)
                                                   §
   CBC CONGLOMERATE LLC, ET AL.                    §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

  this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

  On July 29, 2020, the report of the Magistrate Judge (Dkt. #154) was entered containing proposed

  findings of fact and recommendations that the instant suit be stayed in its entirety until the

  conclusion of the FTC Action; each of Plaintiff Craig Cunningham’s Motions to Compel and

  Motions in Limine (Dkts. #131; #134; #146) be denied as moot without prejudice to refiling after

  the case is reopened; and Defendants CBC Conglomerate, LLC and USFFC Inc. be directed to file

  a status report regarding the FTC Action within thirty (30) days following any memorandum

  adopting the report and every sixty (60) days thereafter. Having received the report of the

  Magistrate Judge, and no objections thereto being filed, the Court is of the opinion that the

  Magistrate Judge’s report should be adopted.

         It is therefore ORDERED that this case is STAYED until the conclusion of the FTC

  action. See Federal Trade Comm’n v. American Fin. Support Servs., Inc., No. 8:19-cv-02109-

  JVS-ADS (C.D. Cal. Nov. 4, 2019).

         It is further ORDERED each of Plaintiff Craig Cunningham’s Motions to Compel and

  Motions in Limine (Dkts. #131; #134; #146) are DENIED AS MOOT without prejudice to

  refiling after the case is reopened.
Case 4:17-cv-00793-ALM-CAN Document 155 Filed 08/28/20 Page 2 of 2 PageID #: 1096



.          It is finally ORDERED that Defendants CBC Conglomerate, LLC and USFFC Inc. are

    DIRECTED to file a status report regarding the FTC Action within thirty (30) days of this

    memorandum adopting and every sixty (60) days thereafter.

           IT IS SO ORDERED.
           SIGNED this 28th day of August, 2020.




                                        ___________________________________
                                        AMOS L. MAZZANT
                                        UNITED STATES DISTRICT JUDGE




                                                 2
